MEMORANDUM ***
J.M., a minor, by and through his next friend Rafael A. Magana, appeals dismissal of his § 1983 action based on false arrest. We agree with the district court that claims asserted in this action are barred on the ground of res judicata. The complaint is not saved by Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994), as J.M. contends, for he never was convicted or sentenced as a result of juvenile proceedings initiated against him. Even if J.M. thought he had to wait for resolution of the juvenile proceedings, he had six months before the trial during which he could have amended the complaint. The false arrest claim could, and should, have been brought in J.M., a minor v. William Bratton et al., Case No. CV05-00846-DDP. Accordingly, we affirm.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.